DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "said droplets" in page 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20040011200, hereinafter referred to as Goode, in view of US5620144, hereinafter referred to as Strock, further in view of US3958960, hereinafter referred to as Bakke.
Referring to claim 13, Goode teaches in figure 1 a system for treating an exhaust gas stream from an industrial process ([0026] teaches that this system has a flue gas duct 11 for receiving flue gas 12), the system comprising: 

a first and second duct upstream of the particulate collection system that are configured for containing a flow of the exhaust gas stream (first duct would be the entirely of venturi scrubber 16 and second duct would be the absorber 26 but before the mist eliminator 44); 
a drop out box (lateral passageway 30), wherein the drop out box comprises a housing defining an upper surface (roof 29 including the openings next to it), a lower surface (bottom of passageway 30) and one or more lateral surfaces therebetween (front wall 47 and what is surrounding the passageway), wherein the upper surface defines an inlet aperture connected to the first duct and an outlet aperture connected to the second duct (room 29 contains openings connected to the outlet of 16 and the inlet of 26), wherein the exhaust gas stream flows from the first duct through the inlet of the drop out box and into the second duct through the outlet of the drop out box (see arrows 12 showing the gas flowing through 17 and into 16, then again up 26 after it passes 30), and wherein the housing includes a drop out aperture below the upper surface configured to allow for 
a treating fluid comprising a reagent (alkaline slurry reagent is taught in [0028] and again in [0029]; 
a first injection point within the first duct that is upstream of the drop out box (venturi 16 has a spray before 30); and a second injection point within the second duct that is downstream of the drop out box (absorber 26 has spray nozzles past 30), wherein each of the first and second injection points include a spraying plane extending across a cross-section of the corresponding first and second duct (figure 1 shows that spraying header 23 extends the entire cross section of duct 1 and spray header 38 and nozzles 40 extends the entire cross section of duct 2), 
wherein said nozzles are configured to inject said treating fluid into said exhaust gas stream (spray nozzles are meant to spray into the stream), at the first and second injection points, to form a combined stream before entering the particulate collection system ([0028]-[0029] teaches that the gas stream is sprayed through with both nozzles before entering the particulate collection system 44). 
Goode does not explicitly state a plurality of lances spaced apart in a parallel configuration over the plane of the duct, each lance providing one 
Strock teaches in figures 1-3 and column 3 lines 25-45 that scrubbers for flue gas are known to have multiple header lines spaced apart (these would be the lances) in parallel over the plane of the scrubber (duct) with each lance providing one or more nozzles (each header has multiple spray nozzles 18).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use the known parallel headers of Strock as the headers of Goode because the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the spray headers and nozzles of Strock is/are an equivalent of the spray headers of Goode as they are both meant to be used for spraying reagent into a flue gas (Strock column 1 lines 13-26).
Referring to the limitation “wherein the particulate collection system is configured to separate particulates comprising at least a portion of one heavy metal from the combined stream by forming a particulate residue is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
If Goode does not teach the particulate collection device, Bakke teaches in figures 1 and 7 a particulate collection device 20 that is used in order to remove mist and particles from flue gas after being scrubbed (column 15 lines 15-44). 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have substitute the electrostatic 
Referring to claims 15 and 17, Goode, Strock, and Bakke do not explicitly state that said droplets have an average size of at least 20 microns or said plurality of nozzles are configured to spray droplets of said treating fluid having an average size of 30 microns to 40 microns.
Strock teaches in column 6 lines 13-23 that the spray header arrangement can use any spray nozzles suitable for wet scrubber process requirements and considers spray nozzles design parameters to include the droplet size distribution. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal droplet size of at least 20 microns or at least 30-40 microns, as Strock teaches that the droplet size is considered to be a variable design parameter, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233. 
Referring to claim 16, Goode, Strock, and Bakke do not explicitly state the treating fluid comprises the reagent and water in a ratio of 1:1 to 1:10.  Goode teaches in [0028] that the reagent is an alkaline slurry but does not state the ratio. However Goode teaches in [0024] that a wide range of reagents can be used.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal ratio of 1:1 to 1:10 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goode in view of Strock, in view of Bakke, further in view of US4720290, hereinafter referred to as McCoy.
Goode, Strock, and Bakke do not explicitly state said treating fluid further comprises at least one selected from the group comprising a surfactant, a dispersant, and a hyperdispersant.  

It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a surfactant in the treating fluid as taught by McCoy in the device of Goode, Strock and Bakke as McCoy teaches that it is known to use a surfactant in order to humidify dust laden gas before being sent to an electrostatic precipitator.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 4530822, 5041274, 5756058, 6506348, 6551382, 20010054354.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas McKenzie can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        06/04/2021

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776